Citation Nr: 1755400	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-07 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota.


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation benefits for the appellant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

Appellant represented by:	NABVETS


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1969 to June 1970.  The appellant is his estranged wife. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota. 

In December 2015, the Board remanded the claim for further evidentiary development, to include sending the Veteran a copy of the Statement of the Case (SOC).  In February 2016, the Agency of Original Jurisdiction (AOJ) sent both the Veteran and the appellant a copy of the SOC.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

The Board notes that while the Veteran filed a substantive appeal in September 2016, well over the 60-day response time allow by law, the case remains in appellate status as the appellant previously filed a timely substantive appeal.

In addition, the Board notes that in March 2016, the Appellant filed a new claim for apportionment of VA benefits, which the RO denied in May 2017.  In July 2017, the Appellant submitted a notice of disagreement with the May 2017 decision, and the claim is currently pending before a Decision Review Officer.  Given, however,  that the apportionment claim is properly before the Board, the Board will address it at this time. 




FINDINGS OF FACT

1.  The Veteran is receiving a combined VA compensation rating of 90 percent for multiple service-connected disabilities and also in receipt of a total disability rating based on individual unemployability (TDIU).

2.  The Veteran reasonably discharged his responsibility to support the appellant and the appellant did not suffer a hardship during the appeal period. 


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA disability compensation benefits to the appellant have not been met.  38 U.S.C. § 5307 (2012); 38 C.F.R. §§ 3.450, 3.452 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

The VCAA applies to "Claims, Effective Dates, and Payments" under Chapter 51 of Title 38, United States Code, but has generally not been found to apply to "Special Provisions Relating to Benefits" under Chapter 53 of Title 38, United States Code.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006); Lueras v. Principi, 18 Vet. App. 435 (2004) (Chapter 53 does not address the adjudication or granting of benefits as does Chapter 51); see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Thus, as apportionment is governed by Chapter 53, it does not appear that the VCAA applies to the instant claim.

Even so, the Board notes that a claim for an apportionment is a "simultaneously contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2017).  All interested parties are to be notified of the action taken by the AOJ in such a claim, and of the rights and time limit for initiation of an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  The Board notes that it appears that contested claim procedures have been followed in this appeal, and that there is neither evidence nor allegation that such procedures have not been followed.

Both the Veteran and the appellant have been notified of all pertinent proceedings, as mandated by contested claim procedures.  In particular, the June 2013 apportionment decision and the February 2016 SOC were issued to both parties, with the parties receiving notice of the governing legal regulations, along with a specific explanation of the basis for the apportionment decision.  

II.  Apportionment

VA law provides that a veteran's compensation benefits may be apportioned on behalf of his or her spouse under certain, specified circumstances.  38 U.S.C. § 5307 (2012).  A "general" apportionment may be paid if the Veteran is not residing with his or her spouse and the Veteran is not reasonably discharging his responsibility for the spouse's support.  38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain a "general" apportionment.  See Hall v. Brown, 5 Vet. App. 294 (1993).  However, a Veteran's benefits will not be apportioned where the total benefit payable to the Veteran does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a).

A "special" apportionment may be paid in certain situations involving hardship.  See 38 C.F.R. § 3.451.  Specifically, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the Veteran or other persons in interest.  Id.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.  Id.  A "special" apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  38 C.F.R. § 3.451.

In this case, the Veteran receives a combined VA compensation rating of 90 percent for multiple service-connected disabilities.  He is also in receipt of a TDIU from October 30, 2012.

In a March 2016 Information Regarding Apportionment of Beneficiary Award (VA Form 21-0788), the appellant reported that she never received any support from the Veteran, that her monthly income totaled $1,474.00 from Social Security, and that her monthly expenses totaled $1,508.92.

However, in March 2017, the Veteran submitted a letter stating that he supported the appellant each month, and that he always gave her "her share of benefits each month."  That same month, the appellant submitted a letter stating that the Veteran had given her $1,000.00 in December 2015; and $500.00 in June 2016, July 2016, December 2016, and March 2017.  In addition, in a March 2017 VA Form 21-0788, the appellant stated that she received $500 per month from the Veteran.  In a July 2017 statement, she stated that her financial needs were unchanged, if not worse.

Based on the evidence of record, the Board finds that the Veteran is reasonably discharging his responsibility for the appellant's support and that the appellant did not suffer a hardship during the appeal period.  The record shows that the Veteran is currently providing $500 per month to the appellant, and that her expenses total $1,508.92.  While the appellant did not provide her total monthly income in her March 2017 VA Form 21-0788, in her March 2016 VA Form 21-0788 she reported a total monthly income of $1,474, which, when added with the $500 per month she receives from the Veteran, amounts to a total of $1,974.00.  As such, the appellant's total monthly income exceeds her monthly expenses.  Therefore, an award of an apportionment of the Veteran's compensation benefits is not warranted.


ORDER

An apportionment of the Veteran's VA compensation benefits for the appellant is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


